FILED
                                                                                              AUG 282009
                              UNITED STATES DISTRICT COURT                              Clerk, U.S. District and
                              FOR THE DISTRICT OF COLUMBIA                                Bankruptcy Courts

JEROME JULTIJS BROWN, SR.,

                Plaintiff,

        v.                                             Civil Action No.        09 1640
INDUSTRIAL BANK, et al.,

                Defendants.

                                   MEMORANDUM OPINION

        This matter comes before the Court on plaintiffs application to proceed in forma pauperis

and pro se complaint. The Court will grant the application and dismiss the complaint.

        Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

and plain statement of the grounds upon which the court's jurisdiction depends, a short and plain

statement showing that the pleader is entitled to relief, and a demand for judgment for the relief

the pleader seeks to obtain. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of Rule

8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a

responsive answer, to prepare an adequate defense and to determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

        Plaintiffs complaint fails to accomplish the basic purpose of Rule 8(a). It purports to be

a petition for a writ, but it is unclear from the pleading and its many attachments the relief

plaintiff is seeking. Accordingly, the complaint will be dismissed without prejudice for failure to

comply with Fed. R. Civ. P. 8(a). An Order consistent with this Memorandum Opinion will be

issued separately on this date.


                                               United States District Judge